Smith, Judge.
Upshaw appeals from his conviction of aggravated assault and from the overruling of his motion for new trial. We affirm.
1. Appellant did not make timely objection to the trial court’s alleged intimation of opinion, and his first enumeration of error is therefore meritless. Pulliam v. State, 196 Ga. 782 (6, 7) (28 SE2d 139) (1943).
2. The trial court charged verbatim appellant’s *58requested charge on the defense of justification, the request being a quote of Code § 26-902 (a). Also, following the charge and in response to the court’s inquiry as to objections to the charge, appellant’s counsel stated he agreed therewith. Hence appellant will not be heard to complain that the court committed error in omitting the unrequested instruction on the definition of "forcible felony,” a term used in Code § 26-902 (a), as appellant induced the alleged error. White v. State, 146 Ga. App. 810 (4) (1978). See also Cantrell v. State, 141 Ga. 98 (5) (80 SE 649) (1913) and Pickens v. State, 132 Ga. 46 (63 SE 783) (1908).
Submitted June 6, 1978
Decided July 13, 1978
Rehearing denied July 31, 1978.
C. P. Brackett, Jr., for appellant.
Harry N. Gordon, District Attorney, B. Thomas Cook, Jr., Assistant District Attorney, for appellee.
3. The evidence authorized the verdict.

Judgment affirmed.


Deen, P. J., and Banke, J., concur.